TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN






NO. 03-02-00513-CR


Chad Chapman, Appellant

v.


The State of Texas, Appellee






FROM THE DISTRICT COURT OF RUNNELS COUNTY, 119TH JUDICIAL DISTRICT

NO. 4484, HONORABLE BEN WOODWARD, JUDGE PRESIDING






Chad Chapman seeks to appeal from a judgment of conviction for aggravated sexual
assault.  Sentence was imposed on May 17, 2002.  There was no motion for new trial.  The deadline
for perfecting appeal was therefore June 17, 2002.  Tex. R. App. P. 26.2(a)(1).  Notice of appeal was
filed on August 8, 2002.  Under the circumstances, we lack jurisdiction to dispose of the purported
appeal in any manner other than by dismissing it for want of jurisdiction.  See Slaton v. State, 981
S.W.2d 208 (Tex. Crim. App. 1998); Olivo v. State, 918 S.W.2d 519, 522-23 (Tex. Crim. App.
1996).


The appeal is dismissed.


				__________________________________________
				Lee Yeakel, Justice
Before Chief Justice Aboussie, Justices B. A. Smith and Yeakel
Dismissed for Want of Jurisdiction
Filed:   August 30, 2002 
Do Not Publish